FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT dated as of January 21, 2014, to the Custody Agreement, dated as of February 27, 2013 (the "Agreement"), is entered into by and between 360 FUNDS, a Delaware statutory trust (the "Trust"), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and the Custodian desire to amend the Agreement to add an additional series, the Foundry funds; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit E is hereby added to the Agreement. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. 360 FUNDS U.S. BANK NATIONAL ASSOCIATION By: /s/ Randy Linscott By: /s/ Michael R. McVoy Printed Name: Randy Linscott Printed Name:
